Case 19-02033-VFP Doc 52 Filed 07/10/20 Entered 07/10/20 17:42:12                          Desc Main
                         Document
  UNITED STATES BANKRUPTCY   COURT Page 1 of 2
  DISTRICT OF NEW JERSEY
  Caption in Compliance with D.N.J. LBR 9004-1(b)

  RABINOWITZ, LUBETKIN & TULLY, LLC
  293 Eisenhower Parkway, Suite 100
  Livingston, New Jersey NJ 07039                                 Order Filed on July 10, 2020
  (973) 597-9100                                                  by Clerk
                                                                  U.S. Bankruptcy Court
  Jonathan I. Rabinowitz                                          District of New Jersey
  John J. Harmon
  Counsel for Jeffrey A. Lester, Chapter 7 Trustee
  In re:                                                        Case No. 19-13273 (VFP)

                                                                Chapter 7
  IMMUNE PHARMACEUTICALS, INC., et al.,
                                                                (Jointly Administered
                                        Debtors.
                                                                Hon. Vincent F. Papalia
 IMMUNE PHARMACEUTICALS, INC.; IMMUNE
 PHARMACEUTICALS, LTD.; CYTOVIA, INC.; IMMUNE
 ONCOLOGY PHARMACEUTICALS, INC.; MAXIM                          Adv. Proc. No.: 19-02033
 PHARMACEUTICALS, INC.; IMMUNE
 PHARMACEUTICALS USA CORP.; and THE OFFICIAL
 COMMITTEE OF UNSECURED CREDITORS OF IMMUNE                     Hearing Date and Time:
 PHARMACEUTICALS, INC., et al.,         Plaintiffs,             June 23, 2020 at 11:00 a.m.
 v.
 DISCOVER GROWTH FUND, LLC,

                                    Defendant.


    ORDER DENYING TRUSTEE’S MOTION PURSUANT TO F.R.B.P. 9023 FOR
RECONSIDERATION OF ORDER DENYING PARTIAL SUMMARY JUDGMENT UNDER
                          11 U.S.C. § 510(b)

           the Relief set forth on the following page, numbered two (2), is hereby ORDERED.



 DATED July 10, 2020
Case 19-02033-VFP         Doc 52    Filed 07/10/20 Entered 07/10/20 17:42:12          Desc Main
                                    Document     Page 2 of 2



          THIS MATTER having been opened to the Court by Jeffrey A. Lester, Chapter 7

Trustee (the “Trustee”) for Immune Pharmaceuticals, Inc. (“Immune Inc.”), Immune

Pharmaceuticals, Ltd. (“Immune Ltd.”), Cytovia, Inc. (“Cytovia”), Immune Oncology

Pharmaceuticals, Inc. (“Oncology”), Maxim Pharmaceuticals, Inc. (“Maxim”), and Immune

Pharmaceuticals USA Corp. (“USA” and, collectively with the foregoing entities, the

“Debtors”), by and through the Trustee’s duly retained counsel, Rabinowitz, Lubetkin & Tully,

LLC, upon the filing of a motion for reconsideration (the “Motion”) pursuant to Federal Rule of

Bankruptcy Procedure 9023 of the Court’s Order entered on April 20, 2020 denying the second

motion for partial summary judgment (the “Partial Summary Judgment Motion”) filed by the

Debtor and the Official Committee of Unsecured Creditors of the Debtor (the “Committee”)

against Discover Growth Fund, LLC (“Discover”) seeking summary judgment on Count Eight of

the Complaint in the above-captioned adversary proceeding (the “Adversary Proceeding”); and

good and sufficient notice of the Motion having been provided; and the Court having considered

the Motion, the opposition thereto and the arguments of counsel; and for the reasons set forth on

the record on June 23, 2020 and in the Court's denial of the Partial Summary Judgment Motion;

          IT IS HEREBY ORDERED that the Trustee’s Motion be and is hereby denied; and it is

further

          ORDERED that the entry of this Order is without prejudice to any and all further rights

the Trustee may have regarding the Adversary Proceeding and the Partial Summary Judgment

Motion including, without limitation, any rights of appeal or to seek leave to appeal, to

seek a stay pending appeal and to seek certification of a direct appeal to the Court of

Appeals pursuant to Bankruptcy Rule 8006.
